White, Presiding Judge.
This is an appeal from a refusal of the district judge to grant bail upon an application by habeas corpus. We have examined the evidence, as shown by the statement of facts in the record, most carefully, and our conclusion therefrom is that the applicant is entitled to bail. From the proofs on the subject we are of opinion the amount of the bail should be fixed at the sum of $3,000. Bail is fixed at that sum, and upon applicant’s entering into bond in said amount with approved security, the bond being conditioned as the law requires, the sheriff of Tar-rant county will release said applicant from custody.
Reversed and bail granted.
[Opinion delivered May 16, 1885.]